Citation Nr: 0529515	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  04-37 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for paranoid 
schizophrenia with passive aggressive personality.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, G.B., and D.T.


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge (VLJ) in 
March 2005.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
psychiatric disorder by way of an October 1984 decision.

2.  The evidence that has been received since the October 
1984 decision either duplicates or is cumulative of evidence 
previously of record.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection has not been received.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran originally filed a claim for 
entitlement to service connection for a psychiatric disorder 
in July 1968.  The claim was denied on the merits in 
September 1968.  Notice of the denial and appellate rights 
were provided that same month.  The veteran failed to 
initiate an appeal at that time.  The veteran submitted a 
claim to reopen his original claim for service connection in 
January 1972.  The claim was denied in April 1973 because the 
veteran failed to submit new and material evidence.  The 
veteran submitted a notice of disagreement and a substantive 
appeal.  The Board affirmed the denial by a decision dated in 
January 1974.  The decision consequently became final.  See 
38 C.F.R. § 20.1100 (2005).  The veteran submitted another 
claim to reopen his service connection claim in May 1977.  
The claim was again denied in June 1977 for lack of new and 
material evidence.  The veteran submitted a notice of 
disagreement and a substantive appeal.  The Board affirmed 
the denial by a decision dated in March 1978.  The decision 
consequently became final.  See id.  The veteran submitted a 
third claim to reopen in April 1982.  The claim was denied in 
August 1982 for lack of new and material evidence.  The 
veteran submitted a notice of disagreement and a substantive 
appeal.  The Board affirmed the denial by a decision dated in 
October 1984.  The Board decision is final.  See id.  As a 
result, service connection for a psychiatric disorder may now 
be considered on the merits only if new and material evidence 
has been received since the time of the last prior 
adjudication by the Board.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 
1366, 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) for claims filed prior to August 
29, 2001, such as the veteran's claim to reopen, "new and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial, and which 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the October 1984 
decision consisted of the veteran's DD214 form, the veteran's 
service medical records (SMRs), VA treatment records dated in 
August1969 and from August 1971 to October 1973, a 
psychiatric evaluation from the California Department of 
Social Services dated in November 1970, a letter from P. 
Sewell, M.D., dated in October 1971, a letter from J. Van 
Meter, M.D., dated in February 1973, a VA examination dated 
in December 1975, a VA psychiatric examination dated in 
August 1976, letters from D. George, M.D., dated in August 
1976 and July 1977, a psychiatric evaluation from J. Eardley, 
M.D., dated in May 1982, a psychiatric evaluation from J. 
Leisenring, M.S., and C. Peoples, Ph.D., dated in May 1982, 
and lay statements received in June 1983.  

Service medical records for the period from February 1966 to 
March 1968 reveal that the veteran's entrance examination 
dated in February 1966 was negative for any reference to a 
psychiatric disorder upon the veteran's entrance into 
service.  The veteran was hospitalized from November 1967 to 
December 1967 for acute situational maladjustment.  The 
veteran was subsequently discharged in April 1968 due to a 
paranoid personality that was considered moderate to severe.  
A Medical Review Board determined that the veteran's 
personality disorder existed prior to service but was not 
aggravated by service.  

The VA treatment records reflect that the veteran was 
diagnosed with a passive-aggressive personality disorder in 
August 1969.  In August 1971 the veteran was treated for 
substance abuse addiction and was noted to have paranoid-type 
schizophrenia.  He was admitted and treated for hepatitis in 
May 1972.  

The psychiatric evaluation from the California Department of 
Social Services dated in November 1970 reveals that the 
veteran was diagnosed with schizophrenia, latent or residual 
type.  

The letter from Dr. Sewell dated in October 1971 refers to 
treatment for a health issue unrelated to the issue on 
appeal.  Similarly, the letter from Dr. Van Meter dated in 
February 1973 refers to treatment for an illness unrelated to 
the issue on appeal.  

The letter from Dr. George dated in August 1976 reveals that 
Dr. George concluded that the veteran was difficult to 
categorize diagnostically but that the best diagnosis was 
that of a schizophrenic reaction.  The July 1977 letter 
revealed that the veteran's emotional condition at that time 
was that of a schizophrenic one.  He opined that it seemed 
very probably that the process began while the veteran was in 
service or at least was greatly aggravated by the months that 
the veteran spent in service.  

The veteran's VA examination dated in December 1975 revealed 
that the veteran was not diagnosed with a mental disorder at 
that time.  Paranoid schizophrenia was not found.  The 
examiner noted that the veteran had a passive aggressive 
personality by history.  The veteran was also noted to have 
had a nervous and depressive episode by history.  The 
examiner concluded that the veteran was competent.  

The VA psychiatric examination dated in October 1976 revealed 
a diagnosis of paranoid schizophrenia.  The examiner noted 
that it was difficult to categorize the veteran 
diagnostically because he showed manic features and paranoid 
thinking.  

The psychiatric evaluation performed by Dr. Eardley in May 
1982 revealed that the veteran was diagnosed with 
schizophrenia, chronic undifferentiated type.  The 
psychiatric evaluation performed by Mr. Leisenring and Dr. 
Peoples in May 1982 revealed that the veteran was diagnosed 
with mild retardation and schizophrenia, undifferentiated 
type.  

The lay statements received in June 1983 reveal that the had 
a normal high school experience and was a normal teenager.

The veteran's original claim for service connection was 
denied by the Board in January 1974 because the Board found 
that schizophrenia was not incurred in or aggravated by the 
veteran's military service.  The veteran's claim was 
subsequently denied by the Board in March 1978 and October 
1984 because he failed to submit new and material evidence to 
establish that his psychiatric disorder was incurred in or 
aggravated by his military service.   

The veteran submitted an application to reopen his claim for 
service connection in July 2000.  Evidence received since the 
October 1984 Board decision consists of treatment records 
from Bluegrass Comprehensive Care Center dated from June 1989 
to November 2000, a letter from Scott County Comprehensive 
Care Center dated in August 1992, a letter from N. Sandler, 
M.D., dated in January 1997, VA outpatient treatment reports 
dated from May 1998 to September 2004, which include an 
opinion letter from the VA medical director of the mental 
health clinic dated in December 2002, a VA psychiatric 
examination dated in July 2003, and a hearing transcript from 
a Board hearing held in March 2005.  

The private treatment records are new in that they were not 
of record before.  However, they are cumulative of what was 
shown before.  The records reflect that the veteran was being 
treated for post-traumatic stress disorder (PTSD) and a 
psychotic disorder at Bluegrass Comprehensive Care Center.  
The letter from Scott County Comprehensive Care Center 
reflects that the veteran had a history of psychiatric 
problems and the letter from Dr. Sandler reflects that the 
veteran was being treated for his psychiatric illness at 
Scott County Comprehensive Care Center.  There is no opinion 
linking any current diagnosis of a psychiatric disability to 
the veteran's period of service.

The VA treatment records are new in that they were not of 
record before.  However, they are cumulative.  The records 
show that the veteran was being treated for schizoaffective 
disorder.  The opinion letter from the mental health director 
in December 2002 is similar to the opinion submitted by Dr. 
George in 1977 and is therefore cumulative.  The VA 
examiner's July 2003 opinion is also similar to the opinion 
provided by Dr. George in 1977 and is also cumulative.  In 
other words, these opinions provide the same conclusion as 
was previously provided-that his problems began or were 
aggravated by his time in service.  

The veteran and his two sisters testified at a Board hearing 
in March 2005.  The testimony of the veteran and his two 
sisters is new in that it was not of record before.  However, 
the testimony is cumulative.  The veteran and his sisters 
clarified some background information contained in the 
veteran's service records and revealed that the veteran was 
being treated for his psychiatric disorder at the VA medical 
center in Lexington.

The evidence received since October 1984 is such that it is 
cumulative or redundant.  That the veteran continues to 
experience psychiatric disability is not sufficient.  It was 
shown previously that he had a chronic problem.  
Additionally, opinion evidence linking his disability to 
military service by way of onset or aggravation is not new.  
Such evidence was of record in October 1984.  The veteran has 
not submitted any evidence beyond that which shows that he 
has a diagnosis of schizophrenia or schizoaffective disorder.  
In other words, the newly received evidence merely shows what 
was known previously-that the veteran has schizophrenia 
which was diagnosed more than one year after the veteran 
separated from service and examiners have opined that it 
began or was aggravated during service.  This is not new.  
Consequently, none of the newly received evidence is new and 
material evidence.  In the absence of new and material 
evidence the veteran's claim is not reopened.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

There is no evidence or information needed to complete the 
veteran's application.  The veteran has submitted the 
necessary evidence to show that he is seeking to reopen a 
previously denied claim for a psychiatric disorder. 

The veteran submitted his current claim in July 2000.  The RO 
wrote to the veteran in April 2003 and notified him of the 
evidence/information needed to substantiate his claim and 
establish service connection.  He was told what VA would do 
in the development of his claim and what he should do to 
support his contentions.  He was further informed what 
actions the RO had already taken to develop his claim.  
(Although all notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the VA and 
private medical records were provided by the veteran in 
developing his claim.  The veteran was afforded a VA 
examination.  The veteran's case was reviewed by a Decision 
Review Officer (DRO).  The veteran was afforded a Board 
hearing in March 2005.  The veteran has not alleged that 
there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Given that new and material evidence has not been 
received, the Board finds that VA has complied with the duty-
to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)-(e) (2005).  This is especially so given 
that the Board does not have jurisdiction to act further with 
respect to the claim, at least not until new and material 
evidence is received.  Barnett, supra.  


ORDER

The application to reopen a claim of service connection for 
paranoid schizophrenia with passive aggressive personality is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


